        Case
         Case1:20-cr-00286-WHP
              1:20-cr-00286-WHP Document
                                 Document18-2 Filed10/05/20
                                          21 Filed  09/03/20 Page
                                                              Page11ofof44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                             Protective Order Re: Disclosure Material

                 -v-                                                           20 CR 286 (WHP)

 SHAQUILLE WILLIAMS,

                            Defendant.


       Upon the application of the United States of America, with the consent of the undersigned

defense counsel, and the defendant having requested discovery under Federal Rule of Criminal

Procedure 16(a), the Court hereby finds and orders as follows:

       1. Disclosure Material. The Government has made and will make disclosure to the

defendant of documents, objects, and information, including electronically stored information

(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the

Government’s general obligation to produce exculpatory and impeachment material in criminal

cases, all of which will be referred to herein as “disclosure material.” The Government’s

disclosure material may include material that (i) affects the privacy and confidentiality of

individuals and entities and (ii) is not authorized to be disclosed to the public or disclosed beyond

that which is necessary for the defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction absent

the protective considerations set forth herein. The Government’s designation of disclosure

material as sensitive disclosure material will be controlling absent contrary order of the Court.
        Case
         Case1:20-cr-00286-WHP
              1:20-cr-00286-WHP Document
                                 Document18-2 Filed10/05/20
                                          21 Filed  09/03/20 Page
                                                              Page22ofof44




       Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without the need for substantial

redaction and minimize any related litigation. It will also afford the defense prompt access to those

materials, in substantially unredacted form, which will facilitate the preparation of the defense.

       Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly, it is hereby Ordered:

       Disclosure material, including information obtained or derived from disclosure material,

shall not be disclosed by the defendant or defense counsel, including any successor counsel (“the

defense”), other than as set forth herein, and shall be used by the defense solely for purposes of

defending this action. The defense shall not post any disclosure material on any Internet site or

network site to which persons other than the parties hereto have access, and shall not disclose any

disclosure material to the media or any third party except as set forth below.

       Disclosure material that is not sensitive disclosure material may be disclosed by the defense

to:

           (a) Personnel for whose conduct defense counsel is responsible, i.e., personnel

employed by or retained by defense counsel, as needed for purposes of defending this action; and

           (b) Prospective witnesses for purposes of defending this action.

       Sensitive disclosure material may be disclosed by the defense to:

            (a) Personnel for whose conduct defense counsel is responsible, i.e., personnel

employed by or retained by defense counsel, as needed for purposes of defending this action; and

           (b) Prospective witnesses for purposes of defending this action, provided, however, that

no such prospective witnesses may be provided with sensitive disclosure material or copies of

sensitive disclosure material for their own possession.



                                                 2
        Case
         Case1:20-cr-00286-WHP
              1:20-cr-00286-WHP Document
                                 Document18-2 Filed10/05/20
                                          21 Filed  09/03/20 Page
                                                              Page33ofof44




       The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court. At any time, defense counsel

may request from the Government such authorization, in writing, for disclosure of disclosure

material beyond that otherwise permitted by this Order, including disclosure of attorney’s eyes

only material to the defendant. The Government will promptly review any such request and either

provide authorization, in writing, for the sought disclosure of disclosure material or provide

defense counsel with an explanation, in writing, as to why the sought disclosure of disclosure

material cannot occur at that time, so as to facilitate this Court’s consideration of any disputes

regarding the Government’s designation of disclosure material as sensitive disclosure material,

including attorney’s eyes only material, and business confidential information.

       This Order does not prevent the disclosure of any disclosure material in any hearing or trial

held in this action, or to any judge or magistrate judge, for purposes of this action. However,

disclosure material pertinent to any motion before the Court should initially be filed under seal,

absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Federal Rule of Criminal Procedure 49.1.

                               Return or Destruction of Material
       Except for disclosure material that has been made part of the record of this case, the defense

shall return to the Government or securely destroy or delete all disclosure material within 30 days

of the expiration of the period for direct appeal from any verdict in the above-captioned case; the

period of direct appeal from any order dismissing any of the charges in the above-captioned case;

or the granting of any motion made on behalf of the Government dismissing any charges in the

above-captioned case, whichever date is later.




                                                 3
        Case
         Case1:20-cr-00286-WHP
              1:20-cr-00286-WHP Document
                                 Document18-2 Filed10/05/20
                                          21 Filed  09/03/20 Page
                                                              Page44ofof44




       If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

       The defense shall provide a copy of this Order to all persons to whom the defense has

disclosed disclosure material. All such persons shall be subject to the terms of this Order. Defense

counsel shall maintain a record of what disclosure materials have been disclosed to which such

persons beyond personnel for whose conduct defense counsel is responsible, i.e., personnel

employed by or retained by defense counsel, as needed for purposes of defending this action.

                                    Retention of Jurisdiction
       The provisions of this Order shall not terminate at the conclusion of the case, and the Court

will retain jurisdiction to enforce this Order following termination of the case.

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney

                                                                 $XJXVW
    _
    _________________
By: _____________________________                         Date: _____________________
    THOMAS JOHN WRIGHTWR
    Assistant United States Attorney
    (212) 637-2295


    ___________________________                                    August 31, 2020
                                                          Date: _____________________
    GLENN GARBER
    Counsel for Defendant Shaquille Williams


SO ORDERED:

Dated: New York, New York
       October 5
       _______________, 2020

                                                  _______________________________________
                                                  THE HONORABLE WILLIAM H. PAULEY III
                                                  UNITED STATES DISTRICT JUDGE


                                                 4
